ORDER
The Court having considered the petition of Stephen Henry Miller to terminate the suspension imposed upon him in 1984 *434and the response filed thereto by the Attorney Grievance Commission in the above captioned case, it is this 8th day of April, 2002,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and.the petitioner Stephen Henry Miller is reinstated to the practice of law in this State, and it is further
ORDERED that Clerk of the Court shall replace the name of Stephen Henry Miller upon the register of attorneys entitled to practice in this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerk of all judicial tribunals in this State, and it is further
ORDERED that pursuant to Rule 11 of the Rules Governing Admission to the Bar Maryland, the petitioner shall satisfactorily complete the next course on professionalism given by the Maryland State Bar Association.